MORRISON, Presiding Judge.
Upon his plea of guilty before the court, a jury having been waived, relator was found guilty of the offense of “Forgery and Passing,” and the judgment recites that his punishment was assessed at eight years in the penitentiary.
Sentence was pronounced upon this judgment in the district court of Foard County at the February term 1957, being cause No. 833, on the docket of said court, and relator is now confined in the penitentiary under such sentence.
Relator is now credited with more than two years on such sentence, due to good time earned and time served.
The maximum punishment which might have been assessed against the relator was seven years for the offense of forgery.
Under the holdings of this court in Ex parte Castleberry, 152 Tex. Cr. Rep. 583, 216 S. W 2d 584, and Ex parte Thornton, 166 Tex. Cr. Rep. 537, 316 S. W 2d 906, relator, having served the minimum punishment for the offense charged, is entitled to his discharge, the judgement as to the punishment in excess thereof being invalid.
Relator’s prison record reveals that he has to his credit total time in excess of five years which satifies all other sentences against him.
*7Relator’s prayer for release is granted, and he is ordered discharged from confinement under said sentence.